Citation Nr: 1122296	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  04-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1980 to July 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim was previously before the Board in July 2007 and September 2010 and remanded at that time for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding VA treatment records, and affording the Veteran a VA examination.  Unfortunately, another remand is required for the reasons discussed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently before the Board in September 2010.  At that time, the claim was remanded for additional evidentiary development, to include affording the Veteran a VA examination.  Specifically, the Board's remand order directed that the following actions be taken:

The Veteran should be scheduled for an examination by an appropriate specialist regarding her claim of service connection for a right knee disorder.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests should be performed, and all findings reported in detail.

The examiner is specifically requested to opine as to the [sic] whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current right knee disorder, to include chondromalacia, that either: a) began during service; b) is otherwise related to service; or c) was caused or permanently aggravated beyond the natural progression by the Veteran's service-connected right ankle disability.  A rationale for the opinion must be set forth in the report provided.  

In so doing, the examiner is asked to discuss the clinical relevance of the July 2003 (as interpreted in August 2003) and August 2007 MRI findings.

The Veteran was subsequently afforded a VA examination in October 2010.  The examiner reviewed the claims file "extensively" and noted with specificity the findings of the July 2003 and August 2007 MRI reports.  The examiner performed a physical examination and obtained a right knee x-ray.  The impression was right knee degenerative joint disease (DJD) and chondromalacia patella.  The examiner described the functional limitation of this disability as "mild."  According to the examiner:

It [the right knee disability] is not caused by or related to service or SC [service-connected] ankle [STRs are silent].  In service right knee tendonitis/bursitis resolved.  June 1984 Separation examination is silent for right knee complaints.  There is a lack of chronicity or continuity of care x 22 years.  

Unfortunately, a careful review of this opinion reveals that the examiner failed to address the issue of aggravation by the service-connected right ankle disability.  Accordingly, another remand is needed to address this issue.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA medical records pertaining to the Veteran that are dated from September 20, 2008, should be obtained.  

Additionally, evidence of record seems to indicate that the Veteran applied for Social Security Disability benefits.  See September 2008 treatment note from Family Health Care.  On remand, therefore, the RO/AMC should contact the Social Security Administration (SSA) and request a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from September 20, 2008.  If there are no VA medical records dated after September 20, 2008, this finding should be documented in the claims folder.  

2.  Contact the Social Security Administration (SSA) and request a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After all of the above development is completed, return the Veteran's claims file to the VA examiner who performed the October 2010 C&P joints examination for an addendum, if available.  The examiner should note in the examination report that the claims file has been reviewed.  In particular, the examiner should address in an addendum the following issue:

* Express an opinion as to whether the Veteran's currently diagnosed right knee degenerative joint disease and chondromalacia patella (or any other diagnosed right knee disability of record) is proximately due to, the result of, or caused by the Veteran's service-connected right ankle disability.  If not, the examiner is then asked to express an opinion as to whether the right knee disability is aggravated (i.e., permanently worsened) beyond its natural progression by the service-connected right ankle disability.  The examiner must provide a complete rationale for any stated opinion.

If this examiner is unavailable or indicates that another examination is necessary, make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA joints examination to assess the nature and etiology of her right knee disability and its relationship to a service-connected right ankle disability, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  The examiner is asked to express an opinion on the question posed immediately above.  A complete rationale for any stated opinion is required.
  
4.  After the requested addendum and/or examination has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The addendum and/or examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


